Name: Regulation (EEC) No 1469/68 of the Commission of 23 September 1968 amending Regulations Nos 282/67/EEC, 284/67/EEC and (EEC) No 911/68 on oil seeds
 Type: Regulation
 Subject Matter: consumption;  trade policy;  plant product
 Date Published: nan

 438 Official Journal of the European Communities 28.9.68 Official Journal of the European Communities No L 239/1 REGULATION (EEC) No 1469/68 OF THE COMMISSION of 23 September 1968 amending Regulations Nos 282/67/EEC, 284/67/EEC and (EEC) 911/68 on oil seeds Whereas experience has demonstrated that, for the purpose of determining oil content, impurities and moisture in seeds, contract samples .must be reduced to samples for analysis ; Whereas, to ensure uniform application in Member States of the refund, intervention and subsidy arrangements for oil seeds, a single method should henceforth be used in the Community for drawing and reducing samples and for determining oil content, impurities and moisture in seeds ; ¢ Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966. on the establishment of a common organisation of the market in oils and fats, and in particular Articles 26 (3 ) and 27 (5 ) thereof ; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in par ­ ticular Article 8 thereof ; Having regard to Council Regulation No 142/67/ EEC3 of 21 June 1967 on export refunds on colza, rape and sunflower seeds, and in particular Article 6 thereof; Whereas Article 4 of Commission Regulation No 282/67/EEC4 of 11 July 1967 on detailed rules for intervention for oil seeds, as amended by Regulation (EEC) No 919/68 , provides for the drawing of samples and the determination of oil content, impurities and moisture in seeds ; whereas these processes, other than the determination of oil content, are also coverd by Article 2 of Commission Regu ­ lation No 284/67/EEC5 of 11 July 1967 on certain detailed rules for the application of export refunds on oil seeds, as amended by Regulation (EEC) No 862/68, ® and by Article 17 of Commission Regu ­ lation (EEC) No 911/687 of 5 July 1968 on certain detailed rules concerning the subsidy for oil seeds ; Article 1 The following shall be substituted for Article 4 of Regulation No 282/67/EEC : 'The drawing of samples, the reduction of contract samples to samples for analysis and the determination of oil content, impurities and moisture shall be carried out in accordance with a single method for the whole Community.' Article 2 Annex II to Regulation No 282/67/EEC is hereby repealed. Article 3 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No 197, 29.10.1966, p. 3393/66. 3 OJ No 125 , 26.6.1967, p. 2461/67. 4 OJ No 151 , 13.7.1967, p. 1 . The following shall be substituted for Article 2 of Regulation No 284/67/EEC : 'The drawing of samples, the reduction of con ­ tract samples to samples for analysis and the determination of impurities and moisture shall be carried out in accordance with a single method for the whole Community.' 5 O] No 151 , 13.7.1967, p . 1 . 8 OJ No L 152, 1.7.1968 , p. 26. 7 OJ No L 158 , 6.7.1968 , p. 8 . Official Journal of the European Communities 439 Article 4 carried out in accordance with a single method for the whole Community.' Article 5 The following shall be substituted for Article 17 of Regulation (EEC) No 911/68 : 'The drawing of samples, the reduction of con ­ tract samples to samples for analysis and the determination of impurities and moisture shall be This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 September 1968 . For the Commission The President Jean REY